RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-4748-17T5

IN THE MATTER OF THE
CIVIL COMMITMENT OF
R.A., SVP-194-01.
________________________

                 Argued March 19, 2019 – Decided April 29, 2019

                 Before Judges Gilson and Natali.

                 On appeal from Superior Court of New Jersey, Law
                 Division, Essex County, Docket No. SVP-194-01.

                 Susan Remis Silver, Assistant Deputy Public Defender,
                 argued the cause for appellant R.A. (Joseph E. Krakora,
                 Public Defender, attorney; Susan Remis Silver, on the
                 briefs).

                 Stephen J. Slocum, Deputy Attorney General, argued
                 the cause for respondent State of New Jersey (Gurbir S.
                 Grewal, Attorney General, attorney; Melissa H. Raksa,
                 Assistant Attorney General, of counsel; Stephen J.
                 Slocum, on the brief).

PER CURIAM

       R.A. appeals from a June 11, 2018 judgment involuntarily civilly

committing him to the Special Treatment Unit (STU) as a sexually violent
predator in accordance with the Sexually Violent Predator Act (SVPA), N.J.S.A.

30:4-27.24 to -27.38. After reviewing the record in light of the contentions

advanced on this appeal, we affirm.

                                       I.

       Appellant has a history of engaging in sexually violent offenses. In June

1988, he was charged with forcibly raping a woman. While released on bail

from that charge, he was charged with raping a thirteen-year-old girl. Appellant

pled guilty to fourth-degree criminal sexual conduct, N.J.S.A. 2C:14-3(b), in

connection with the first incident. He pled guilty to third-degree aggravated

criminal sexual conduct, N.J.S.A. 2C:14-3(a), in connection with the second

incident.

       In December 1995, appellant was charged with physically and sexually

assaulting his former girlfriend. He pled guilty to second-degree sexual assault,

N.J.S.A. 2C:14-2(c). Appellant was then sentenced to eight years in prison, with

five years of parole ineligibility.

       In 2001, the State filed a petition to civilly commit appellant under the

SVPA. Following an evidentiary hearing, the trial court granted that petition

and ordered appellant to be civilly committed and to receive treatment at the

STU.     Thereafter, appellant's commitment was periodically reviewed and


                                                                         A-4748-17T5
                                       2
continued until 2016. Appellant twice appealed from judgments continuing his

civil commitment, but both times we affirmed. In re Civil Commitment of

R.J.A., No. A-2089-02 (App. Div. June 27, 2005); In re Civil Commitment of

R.J.A., No. A-5713-06 (App. Div. Feb. 5, 2008).

      In June 2016, appellant was conditionally discharged from the STU. His

discharge was reviewed and continued by orders entered in September 2016 and

January 2017.

      In October 2017, while on conditional discharge, appellant was charged

with fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b). The alleged

victim, M.W., was the then nineteen-year-old daughter of appellant's girlfriend.

M.W. reported that appellant placed his hand near her vagina area and asked if

she would like him to massage her nipples. Appellant denied those allegations

and asserted that M.W. had come to his apartment and had touched his inner

thigh while he was playing a video game. Appellant also contended that he

rejected that advance and yelled at M.W.

      Based on appellant's charge for criminal sexual contact, on October 10,

2017, the State moved to return appellant to the STU and for a hearing to

determine whether his conditional discharge should be vacated. By an order

entered on October 11, 2017, the trial court granted that application and directed


                                                                          A-4748-17T5
                                        3
that appellant was to be returned to the STU when he was released from his

arrest on the criminal charge.

      Following a jury trial, which took place in April 2018, appellant was found

not guilty of criminal sexual contact in connection with the incident involving

M.W. Thereafter, the State sought to continue appellant's civil commitment,

contending that he had violated the conditions of his discharge and he posed a

high risk of engaging in sexually violent behavior if released, even on

conditions. Accordingly, in May 2018, an evidentiary hearing was conducted

in the Law Division.

      At that hearing, the State presented testimony from the mother of M.W.

and two experts: Dr. Deborah Roquet, a psychologist, and Dr. Alberto M.

Goldwaser, a psychiatrist. The State also submitted numerous documents into

evidence, including an STU intake form dated April 19, 2018, documenting an

admission by appellant that he had used cocaine in the past year. Appellant

presented expert testimony from a psychologist, Dr. Christopher Lorah, and

Hawaiian Thompson-Epps, who prepared a proposed conditional discharge plan

for appellant.

      Dr. Roquet and Dr. Goldwaser were both accepted as experts in their

respective fields of psychology and psychiatry.        Both doctors evaluated


                                                                         A-4748-17T5
                                       4
appellant and testified concerning their findings. The State's experts testified

that appellant suffered from a mental abnormality that predisposed him to

commit acts of sexual violence. Those experts also opined that appellant was

highly likely to engage in acts of sexual violence if not confined and should not

be released on conditions.

        Dr. Roquet and Dr. Goldwaser explained the basis for their opinions by

citing to stressors that built up while appellant was on conditional discharge.

Those     stressors   included   unstable       housing   issues,   unstable   personal

relationships, an inability to maintain employment, and health issues. The

doctors then pointed out that those stressors caused appellant to violate the terms

of his conditional discharge by staying overnight twice at his girlfriend's home

and using cocaine.

        The State's experts also emphasized that appellant did not adequately

address the stressors he was facing in treatment during his conditional discharge.

For example, the doctors noted that appellant did not voluntarily raise the

incident with M.W. in his counseling while on discharge. Dr. Roquet scored

appellant at a seven on a Static-99R actuarial tool, which corresponded to the

"well above average" risk group. Dr. Goldwaser scored appellant at six on the




                                                                                A-4748-17T5
                                            5
same Static-99R actuarial tool, which also corresponded to the "well above

average risk" group.

      Dr. Lorah, who testified on behalf of appellant, was accepted as an expert

in the field of psychology. Dr. Lorah acknowledged that appellant posed a risk

of reoffending, but opined that that risk could be managed on conditional

discharge.

      After considering all of the evidence presented at the hearing, the trial

judge civilly committed appellant finding that the State had presented clear and

convincing evidence of the elements necessary for a civil commitment. The trial

judge reviewed appellant's criminal record and found that there was no dispute

that he had been convicted of sexually violent offenses. The judge also found

that there was no dispute among the three experts that appellant suffered from a

mental abnormality that predisposed him towards sexual violence.

      The court then relied on the expert testimony presented by Dr. Roquet and

Dr. Goldwaser and found that there was clear and convincing evidence that

defendant "would be highly likely to engage in acts of sexual violence within

the reasonable foreseeable future if released." In accepting the testimony of Dr.

Roquet and Dr. Goldwaser, the trial court found that both doctors relied on

sources and information that were regularly relied upon by experts in their


                                                                         A-4748-17T5
                                       6
respective fields. The court also found that both doctors were credible. In

contrast, the court rejected and did not accept the opinion of Dr. Lorah that

appellant could comply with conditions if he was conditionally discharged.

Accordingly, in a judgment dated June 11, 2018, the trial court ordered appellant

to be committed to the STU for care and treatment and scheduled a review

hearing to be conducted in June 2019.

                                        II.

      On this appeal, appellant makes two principal arguments, which he

articulates as follows:

            POINT I – THE TRIAL COURT ERRED WHEN IT
            COMMITTED R.A. WITHOUT REQUIRING THE
            STATE TO PRESENT CLEAR AND CONVINCING
            EVIDENCE THAT HE IS "HIGHLY LIKELY" TO
            SEXUALLY REOFFEND.

                   A.   This Court Must Reverse Because
                   R.A. Was Committed for Being Alone with
                   a Woman When Nothing in His Discharge
                   Order Barred Him from Being Alone with
                   a Woman.

                   B.    R.A. Was Wrongfully Committed
                   Based on the Trial Judge's Improper
                   Assumption that the Jury's Acquittal Was
                   Either In Error or that R.A. Could Not Deal
                   With His Anger Because He Yelled Out
                   When His Fiancee's Adult Daughter
                   Touched His Inner Thigh.


                                                                         A-4748-17T5
                                        7
                  C.   This Court Must Reverse Because
                  No Expert Testified that R.A.'s Two
                  Overnight Stays at His Fiancee's House
                  Meant that He Was Highly Likely to
                  Sexually Reoffend.

                  D.   The Fact That R.A.'s Medical
                  Condition Caused Him to Take a Break
                  from Employment Does Not Warrant His
                  Commitment in the STU.

                  E.   R.A. Denies Drug Use and Had
                  Negative Drug Screens, But Even if He had
                  a One-Time Drug Use, the State Failed to
                  Prove This Made Him Highly Likely to
                  Sexually Reoffend.

            POINT II – The State Doctors Only Offered
            Inadmissible Net Opinion When They Found R.A. At
            High Risk to Sexually Reoffend.

Having reviewed the record and law, we are not persuaded by these arguments.

      To civilly commit an individual as a sexually violent predator, the State

must establish three elements by clear and convincing evidence:

            (1) that the individual has been convicted of a sexually
            violent offense, (2) that he [or she] suffers from a
            mental abnormality or personality disorder, and (3) that
            as a result of his [or her] psychiatric abnormality or
            disorder "it is highly likely that the individual will not
            control his or her sexually violent behavior and will
            reoffend[.]"

            [In re Civil Commitment of R.F., 217 N.J. 152, 173
            (2014) (citations omitted) (first citing N.J.S.A. 30:4-


                                                                         A-4748-17T5
                                        8
            27.26; and then quoting In re Commitment of W.Z., 173
            N.J. 109, 130 (2002)).]

      The same standard applies when the State seeks to recommit a person who

was given a conditional discharge. In re Civil Commitment of E.D., 183 N.J.

536, 551 (2005). In that regard, our Supreme Court has stated "for the State to

cause the recommitment of a committee who has been conditionally discharged,

the State must establish by clear and convincing evidence that the committee is

highly likely not to control his or her sexually violent behavior and will

reoffend." Ibid.

      The SVPA provides standards and procedures that govern both the

conditional discharge from civil commitment and when a person may be

recommitted.    Section 27.32(c) of the SVPA sets forth the standard and

procedures for conditional discharge from commitment.              N.J.S.A. 30:4-

27.32(c)(1). That statute provides that a person can be conditionally discharged

when a "court finds that the person will not be likely to engage in acts of sexual

violence because the person is amenable to and highly likely to comply with a

plan to facilitate the person's adjustment and reintegration into the

community[.]" Ibid. Our Supreme Court has described that standard as the

"other side of [the] coin" to the third prong of the sexually-violent-predator test.

W.Z., 173 N.J. at 130.

                                                                            A-4748-17T5
                                         9
      Once conditionally discharged, a person may be re-committed under the

procedures outlined in subsection 27.32(c)(3) of the SVPA:

            A designated staff member on the person's treatment
            team shall notify the court if the person fails to meet the
            conditions of the discharge plan, and the court shall
            issue an order directing that the person be taken to a
            facility designated for the custody, care and treatment
            of sexually violent predators for an assessment. The
            court shall determine, in conjunction with the findings
            of the assessment, if the person needs to be returned to
            custody and, if so, the person shall be returned to the
            designated facility for the custody, care and treatment
            of sexually violent predators. The court shall hold a
            hearing within 20 days of the day the person was
            returned to custody to determine if the order of
            conditional discharge should be vacated.

            [N.J.S.A. 30:4-27.32(c)(3).]

      Certain due process protections apply to recommitment hearings. E.D.,

183 N.J. at 548. In that regard, "the person must be given written notice of each

alleged violation sufficiently in advance of the court proceeding to provide a

reasonable opportunity to prepare a defense." Ibid. As already noted, at the

recommitment hearing, "the State must establish by clear and convincing

evidence that the committee is highly likely not to control his or her sexual

violent behavior and will reoffend." Id. at 551.

      "The scope of appellate review of a commitment determination is

extremely narrow." R.F., 217 N.J. at 174 (quoting In re D.C., 146 N.J. 31, 58

                                                                          A-4748-17T5
                                       10
(1996)). "The judges who hear SVPA cases generally are 'specialists' and 'their

expertise in the subject' is entitled to 'special deference.'" Ibid. (quoting In re

Civil Commitment of T.J.N., 390 N.J. Super. 218, 226 (App. Div. 2007)). When

a trial judge's findings are supported by sufficient credible evidence in the

record, they should not be disturbed. Id. at 175 (citing State v. Johnson, 42 N.J.

146, 162 (1964)).

      Here, there was substantial credible evidence supporting each of the trial

judge's findings that appellant should be recommitted. There were no disputes

concerning the first two prongs of the test. Appellant had been previously

convicted of a sexually violent offense. All three experts who testified at the

recommitment hearing agreed that appellant suffered from a mental abnormality

or personality disorder that predisposed him towards sexual violence.

Accordingly, the principal contention at the recommitment hearing was whether

the State presented clear and convincing evidence that appellant is highly likely

not to control his sexually violent behavior and will reoffend.

      As noted earlier, the trial court relied on the expert testimony of Dr.

Roquet and Dr. Goldwaser and found that it was highly likely that appellant

would not control his sexually violent behavior if he was released. In that

regard, the trial court's finding is supported by evidence in the record and we


                                                                           A-4748-17T5
                                       11
discern no basis to disturb that finding. See R.F., 217 N.J. at 174 (explaining

that appellate courts give deference to trial judges concerning the third prong of

the civil commitment test).

      Appellant argues that the trial court erred because there was no clear and

convincing evidence that appellant is highly likely to sexually reoffend. In

making that argument, appellant takes issue with some of the factors discussed

by the trial court. For example, he argues that he did not violate the conditions

of his discharge by being alone with M.W. He also contends that the trial judge

improperly ignored the jury verdict acquitting appellant of the charge of criminal

sexual contact with M.W. He goes on to argue that his violations of discharge

conditions by staying overnight at his girlfriend's home, his failure to maintain

stable employment, and his use of cocaine do not warrant his recommitment.

      We reject these arguments because they fail to recognize the basis for the

trial court's decision. The trial court discussed a number of incidents that

occurred while appellant was on conditional discharge. The court did not,

however, rely on any one particular incident in making its findings. Instead, the

court relied on the testimony of the two State experts who described various

stressors that resulted in their assessment that appellant would be highly likely

to engage in sexual violence if released, and even if released on conditions. In


                                                                          A-4748-17T5
                                       12
reaching that conclusion, the trial court did not reject the jury verdict acquitting

appellant of his most recent charge. Indeed, the trial court expressly stated that

it recognized that verdict and did not rely solely on the charge.

      Appellant also contends, for the first time on this appeal, that the opinions

of Dr. Roquet and Dr. Goldwaser were "net opinions." We disagree.

      "An expert may not provide an opinion at trial that constitutes 'mere net

opinion.'" Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 410 (2014)

(quoting Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 372 (2011)).

The net opinion rule bars admission "of an expert's conclusions that are not

supported by factual evidence or other data." Townsend v. Pierre, 221 N.J. 36,

53-54 (2015) (quoting Polzo v. Cty. of Essex, 196 N.J. 569, 583 (2008)).

Accordingly, an expert must provide the factual basis and analysis that supports

her or his opinion. Davis, 219 N.J. at 410.

      Here, both Dr. Roquet and Dr. Goldwaser testified concerning the facts

and analysis that supported their opinions. Both doctors had interviewed and

evaluated appellant.    They had also reviewed treatment records and used

actuarial instruments that are generally accepted by professionals who assess

sex offenders for the risk of re-offense.       Accordingly, the State's experts

provided the factual basis for their conclusions and explained the methodologies


                                                                            A-4748-17T5
                                        13
they employed. See In re Civil Commitment of A.Y., ___ N.J. Super. ___, ___

(App. Div. 2019) (slip op. at 26-28).

      In summary, we conclude that the trial court used the appropriate standard

and the court's findings were supported by substantial credible evidence in the

record.   To the extent not specifically addressed, appellant's remaining

arguments are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-4748-17T5
                                        14